IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47028

STATE OF IDAHO,                                )
                                               ) Filed: December 16, 2020
       Plaintiff-Respondent,                   )
                                               ) Melanie Gagnepain, Clerk
v.                                             )
                                               )
EUGENE RALPH RUFF,                             )
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and sentence for second degree murder, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Eugene Ralph Ruff appeals from his judgment of conviction for second degree murder,
Idaho Code §§ 18-4001, 18-4002, 18-4003(g), 18-4004, entered upon his guilty plea.
Specifically, he challenges his sentence. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       On July 5, 2018, Ruff repeatedly shot Bettilee Ruff, his wife of more than forty-three
years, resulting in her death.1 On that evening, Ruff and Bettilee were driving around drinking
beer in the Aberdeen area. Sometime during the drive, Ruff received a text message that he

1
       Because neither a preliminary hearing nor a trial occurred in this case, the circumstances
surrounding Ruff’s offense are derived from the presentence investigation report and the
sentencing hearing transcript.


                                               1
needed to be at work at 7 a.m. the next morning. Ruff contends he shared this information with
Bettilee, and thereafter they drove around drinking for another two hours. After they returned
home, an argument ensued between Ruff and Bettilee about whether Ruff had told her earlier in
the evening what time he needed to be at work the next morning.
       According to a detective who interviewed Ruff, Ruff stated Bettilee began “bringing up
incidents from the past” and getting physical with him by, for example, putting her hand over his
mouth. Further, Ruff told the detective that he blew a “big ass, bad time gasket”; opened the gun
cabinet in the bedroom, breaking its glass door and cutting his hand; intentionally selected a
loaded .22-225 bolt action rifle; and shot at Bettilee but missed her. He then reloaded and shot
her three more times with the rifle.      According to the autopsy report, two bullets entered
Bettilee’s right chest and were recovered on the left side of her neck. A third bullet went through
her right hand into her left chest and broke her left clavicle. After shooting Bettilee, Ruff called
911, confessed and waited outside their home for law enforcement. While waiting, Ruff also
called two of their three daughters and told them what he had done.
       The State charged Ruff with first degree murder. A district court judge conducted a
mediation between the parties, who entered into a stipulated settlement agreement in which Ruff
agreed to plead guilty to second degree murder. In exchange, the parties agreed the district court
could impose an indeterminate life sentence with a determinate sentence of no less than ten years
and no more than eighteen years. The stipulation stated it was binding on the district court.
       At the sentencing hearing, the State recommended a fixed term of eighteen years while
Ruff recommended a fixed term of ten years. The district court2 imposed an indeterminate life
sentence with a determinate sentence of eighteen years. Later, Ruff moved for reconsideration of
this sentence under Idaho Criminal Rule 35, and the court denied that motion. Ruff timely
appeals his sentence.3




2
      The district court judge who imposed the sentence is different than the district court judge
who presided over the parties’ mediation.
3
       Ruff initially appealed the district court’s denial of his Rule 35 motion. He filed a
revised opening brief, however, withdrawing that particular challenge.
                                                 2
                                                 II.
                                            ANALYSIS
       On appeal, Ruff argues the district court imposed an excessive determinate sentence of
eighteen years. An appellate review of a sentence is based on an abuse of discretion standard.
State v. Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000). Where a sentence is not
illegal, the appellant has the burden to show it is unreasonable and, thus, a clear abuse of
discretion. State v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490 (1992). A sentence may
represent an abuse of discretion if the appellant shows the sentence is unreasonable based on the
facts of the case. State v. Nice, 103 Idaho 89, 90, 645 P.2d 323, 324 (1982). A sentence of
confinement is reasonable if it appears at the time of sentencing that confinement is necessary to
accomplish the primary objective of protecting society and to achieve any or all of the related
goals of deterrence, rehabilitation, or retribution applicable to a given case. State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Where an appellant contends the sentencing
court imposed an excessively harsh sentence, we conduct an independent review of the record,
having regard for the nature of the offense, the character of the offender, and the protection of
the public interest. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the appellant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Ruff argues the district court abused its discretion by imposing an eighteen-year
determinate sentence, which he contends is “excessive under any reasonable view of the facts.”
In support, Ruff argues he presents “little risk to society,” noting this case is his first felony
conviction; he was sixty-four years old at the time of the offense; he has a loving relationship
with his three daughters; and he has a history of employment. Further, Ruff argues he does not
need to be imprisoned for eighteen years to be rehabilitated because he admitted his crime
immediately; called 911; apologized repeatedly for killing Bettilee; and “will suffer the
consequences of his actions forever.” While Ruff concedes he deserved to be punished for his
conduct, he notes his daughters requested leniency for him. Finally, Ruff argues “the general
deterrence rationale” is inapplicable in “impulsive” cases like domestic violence cases which
occur “in the presence of high emotion with little time for reflection.” In support of this
proposition, Ruff cites on appeal two legal articles.



                                                 3
         We disagree that the district court abused its discretion by imposing an eighteen-year
determinate sentence. The court considered all of the mitigating factors that Ruff identifies
including his remorse, his age, and his daughters’ request for leniency for him; that the
conviction was Ruff’s first felony; and that Ruff immediately took responsibility for his conduct.
Despite acknowledging these facts, however, the court was concerned about the serious nature of
Ruff’s crime and that his request for leniency overlooked the seriousness of his crime. For
example, the court stated that “this is a murder [which] was senseless and there’s no
justification”; “your wife, and the mother of these daughters, doesn’t have the opportunity [to get
her life back] anymore”; and “there’s sufficient intent just with the fact that you missed her on
the first shot, and then there were three more. . . . I have no doubt you knew who was there and
what was going on.” Further, the court noted the need for deterrence in domestic violence cases
stating, “[S]omething needs to be in place as far as a sentence that hopefully will deter others
from making similar decisions.” In reaching this conclusion, the court did not consider the legal
articles Ruff cites on appeal, but the record does not indicate Ruff provided those articles to the
court.
         Based on a review of the record, we disagree with Ruff’s assertion that the sentence “is
excessive under any reasonable view of the facts.” Rather, we conclude the district court
properly considered the mitigating factors and the sentencing objectives of protecting society and
of achieving punishment, deterrence, and rehabilitation. See Toohill, 103 Idaho at 568, 650 P.2d
at 710 (identifying sentencing objectives). Accordingly, we cannot say the court abused its
discretion by imposing an eighteen-year determinate sentence.
         Ruff also argues on appeal that the district court abused its discretion by “essentially
[imposing] a personal mandatory minimum that was inconsistent with the sentencing range
dictated by Idaho law.” In support, Ruff points to the court’s comments during the sentencing
hearing about the appropriate sentence for taking the life of another:
         I have to question, is 10 years sufficient? . . . [T]his Court puts high value in life
         and the sanctity of life. And 10 years in my opinion is inappropriate for a
         sentence where an individual takes the life of another. I think, in most
         circumstances, I would typically be at least 20 years on something like this.
         When I go back and think about the sentences that I have done, personally, and
         the observations I’ve made of other judges in the State and their sentencing.
Ruff contends this comment suggests the court believes “a ten-year fixed prison sentence could
never be appropriate in a homicide case, even though it would be perfectly permissible under

                                                   4
Idaho law.” See Idaho Code § 18-4004 (“Every person guilty of murder of the second degree is
punishable by imprisonment not less than ten (10) years and the imprisonment may extend to
life.”).
           Also in support of his argument that the district court imposed “a personal mandatory
minimum sentence,” Ruff relies on this Court’s decision in State v. Izaguirre, 145 Idaho 820,
186 P.3d 676 (Ct. App. 2008). In that case, the State charged Izaguirre with second degree
murder for the shooting death of Orlando Hernandez. Id. at 821, 186 P.3d at 677. While in jail
on this charge, Izaguirre was very disruptive including throwing water, feces, and urine on other
inmates; fighting with another inmate; “tagging” his cell with gang insignia; flooding a toilet;
and getting into repeated disputes with other inmates. Id. Eventually, Izaguirre and the State
entered into a plea agreement pursuant to which the State agreed to recommend no more than a
unified life sentence with twenty-five years determinate.         Id.   The district court, however,
rejected the State’s recommendation and instead imposed a life sentence with sixty years
determinate. Id. at 821-22, 186 P.3d at 677-78.
           Thereafter, Izaguirre filed a Rule 35 motion for a reduction of the sentence and submitted
a supporting affidavit from a neuropsychologist. Izaguirre, 145 Idaho at 822, 186 P.3d at 678.
The neuropsychologist attested that Izaguirre’s behavior and personal history “raised a
‘suspicion of innate neurocognitive limitations’” and opined that a “comprehensive
neuropsychological evaluation of Izaguirre would be appropriate.” Id. Further, Izaguirre moved
for the evaluation to be done at the public’s expense. Id. The district court denied Izaguirre’s
motion. Id.
           On appeal, this Court ruled that Izaguirre had shown a neuropsychological evaluation
would provide insights for understanding his behavior and evaluating the sentencing objectives.
Id. at 823-24, 186 P.3d at 679-80. Accordingly, the Court held that the district court should have
granted Izaguirre’s motion for the evaluation. Id. at 824, 186 P.3d at 680. After holding that the
district court erred by declining to obtain and consider a neuropsychological evaluation, this
Court also noted in dicta several other factors indicating Izaguirre’s sentence should be
reconsidered. These factors included the district court’s “unwillingness to consider the articles
from professional journals on brain development”; “the district court’s declaration that a twenty-
five year sentence can never be sufficient” for any murder; the appearance that the court added
thirty-five years to the State’s recommendation of a twenty-five-year fixed sentence based on

                                                   5
Izaguirre’s misbehavior while in jail; and the court’s comment that it considered a fixed life
sentence for Izaguirre but rejected that sentence for the benefit of other inmates stating, “[F]ixed
life in this case would make it almost impossible for other inmates that have to put up with you.”
Id. at 824-25, 186 P.3d 680-81.
       This case is distinguishable from Izaguirre in several respects. First, Ruff has not
identified any information which the district court in this case failed to consider like the
neuropsychological evaluation in Izaguirre or otherwise. Second, the court in this case did not
make any comments suggesting it was basing its sentencing decision on any improper
considerations, unlike the district court in Izaguirre.     Third, Ruff entered into a mediated
settlement agreement in which he agreed that the State could recommend an eighteen-year
determinate sentence and that the court could impose a sentence within the parties’ agreed upon
sentencing range.
       Further, we disagree with Ruff’s characterization of the district court as imposing “a
personal minimum mandatory sentence” based on the court’s comment about the appropriate
length of a sentence. Regardless, that comment alone is inadequate to establish an abuse of
discretion because the court properly considered the mitigating factors and the sentencing
objectives and imposed a sentence based on the particular circumstances in this case.
Accordingly, the court acted within the boundaries of its discretion and consistently with
applicable legal standards when reaching its sentencing decision.
                                                III.
                                         CONCLUSION
       The district court did not abuse its sentencing discretion when imposing a determinate
sentence of eighteen years for second degree murder. Accordingly, we affirm the judgment of
conviction and the sentence.
       Chief Judge HUSKEY and Judge GRATTON CONCUR.




                                                 6